DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     WELLS FARGO BANK, N.A.,
                            Appellant,

                                    v.

     JOSEPH B. ELKIND, a/k/a JOSEPH ELKIND, TIMOTHY M.
   DONOVAN, BADABRA, LLC, and UNITED STATES OF AMERICA,
               DEPARTMENT OF THE TREASURY,
                           Appellee.

                              No. 4D17-1213

                              [July 18, 2018]

  Appeal and cross-appeal from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Joel T. Lazarus, Judge; L.T. Case No.
CACE 15-018182.

  Michael K. Winston and Dean A. Morande of Carlton Fields Jorden
Burt, P.A., West Palm Beach, for appellant.

  Bruce K. Herman of The Herman Law Group, P.A. Fort Lauderdale, for
appellee, Joseph B. Elkind a/k/a Joseph Elkind.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979).

GROSS, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.